DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-14 are pending, of which claim 1 is are independent. Claim 15 was cancelled.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact 
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered, the examiner’s reply is the following:
As to the rejection under 35 USC 101, the rejection is hereby withdrawn in view of applicant’s cancellation of claim 15.
As to the rejection of the claims under 35 USC 103, applicant’s arguments are not persuasive. Applicant argues that “claim 1 and its dependent claims are patentable over the cited references. Fist, the proposed combination of Zafar and Xu set forth in the office action would not be obvious to a person of ordinary skill in the art. Zafar describes a sensor system that includes a user interface for displaying data regarding an amount of grain stored in various storage containers and environmental data, trends, and analyses associated therewith. Zafar at [0176]. However, Zafar also indicates that the sensors, which are proposed in a plastic sphere form factor, are meant to be floating freely inside grain. Zafar [0190] even proposes methods for facilitating such movement, with motors. Such free floating sensors are not amenable to a practical computational fluid dynamics ("CFD") analysis as proposed by the Office Action. Response at 6. Applicants then refer to the instant application specification for the CFD analysis requiring known locations inside the product such as grain. Id. 
The examiner respectfully disagrees. The claims as recited recite “receiving sensor device measurements from a plurality of sensors deployed within a commodity storage facility, various ones of said sensors being co-located with portions of a stored commodity in the storage facility, said sensor device measurements including temperature, relative humidity, air 
Applicants also argue that Zafar’s teachings about a display and/or user interface is for “displaying information relating to the amount of grain in storage containers is not, and does not suggest, displaying a representation of a storage facility to include locations of sensor deployed therein, as recited in claim 1, as amended. As noted, Zafar does not provide such sensor location data.” Response at 7. The examiner respectfully disagrees. Zafar does in fact teach and suggest to one of ordinary skill in the art that the locations of the sensors are known. For example, in [0157] Zafar states “[t]he sensor unit 105 may comprise additional sensors as well, which are not necessarily used to detect environmental variables. For example, the sensor unit 105 further comprises a positioning sensor. The positioning sensor can determine the location of the sensor unit 105 and transmit to other sensor units, gateway 102, and/or cloud computing system 101. In some embodiments, the sensor unit 105 further comprises a pressure sensor. The pressure sensor can be used to detected changes in atmospheric pressure in the grain environment. However, pressure sensors can also detect pressure exerted on the sensor unit, such that the pressure sensor can, for example, detect the sensor unit's relative depth in a bulk grain pile.” This directly teaches that the position, depth and location for the 
Lastly, the examiner notes that the claims recite most of the elements as being optional via use of the “or” and “and/or” conjunctions. Thus, the elements are not all required to be present, only one is necessary. Thus, the computational fluid dynamics (CFD) simulation is not required to be taught by Zafar. However, Zafar does suggest that additional information related to airflow in the storage facility (see [0218-0219]) is available. The teaching of the CFD was provided by Xu in the interest of compact prosecution. As the sensor locations are known in Zafar, one of ordinary skill in the art would be able to modify Zafar with the CFD teachings of Xu to provide additional information related to the grain storage. The motivation to combine the references was provided in the previous action and the examiner is not persuaded that the combination is improper.

Claim Objections
Claims 1 is objected to because of the following informalities:  
.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zafar et al., US Patent Application Publication No. 2019/0265082 (“Zafar”) in view of Yongfu Xu, et al, “Simulating the bulk storage of foodstuffs,” Journal of Food Engineering 39, pp. 23-29 (1999) (“Xu”).
Claim 1. Zafar discloses A post-harvest monitoring system, comprising a processor and a memory communicably coupled to the processor, the memory storing processor-executable instructions, which instructions, when executed by the processor, cause the processor to perform steps (Zafar, Abstract “present disclosure describes methods and apparatus for remote sensing with data analytics. The methods and apparatus have many applications including monitoring the quality of grain during storage and/or transport.”), comprising: 
receiving sensor device measurements from a plurality of sensors deployed within a commodity storage facility, various ones of said sensors being co-located with portions of a stored commodity in the storage facility (Zafar, see Figs. 1A illustrating sensor network, 5B illustrating grain storage with monitoring system; [0102] “FIG. 1A shows a sensor system 100, consisting of a gateway 102 which connects to the cloud computing system 101 as well as to a number of sensor units 105A through 105Z.”; [0218] “By way of example, reference will be made to the sensor system depicted in FIG. 6. In this example, sensor units 605A, 605B, and 605C are each located a different area within a grain storage environment.”), said sensor device measurements including temperature, relative humidity, air flow, and gas concentration within the commodity storage facility and being received as time-course data streams (Zafar, [0130] “sensor units 105 detect environmental conditions that are relevant to the quality of the grain in storage ( e.g., temperature, humidity, oxygen concentration, carbon dioxide concentration, phosphine concentration, ethylene concentration, pressure, etc.).”; [0233] “each set of data collected by the sensor units 105 at different time points”); and 
presenting, as a user interface screen for the post-harvest monitoring system on a display communicably coupled to the processor, a representation of the storage facility to include locations of the sensor deployed therein and some or all of air flow, temperature, or moisture content within the storage facility and/or the stored commodity (Zafar, Fig. 12 [0157] “For example, the sensor unit 105 further comprises a positioning sensor. The positioning sensor can determine the location of the sensor unit 105 and transmit to other sensor units, gateway 102, and/or cloud computing system 101.”; [0176] “Thus, data relating amount of grain in each of a plurality of storage containers can be transmitted throughout the system and processed by cloud computing system 101. This information can be accessed via a user interface and/or transmitted to a user. In some embodiments, this output relating to the amount of grain in storage containers is displayed in conjunction with the display of environmental data, trends, and analysis discussed throughout the present disclosure.” EN: This teaches that the location is known, and Fig. 12 1205 suggests to one of ordinary skill that the positions may be shown relative to the grain storage on the display as well as other pertinent data.), along with stored commodity quality and/or stored commodity business metrics predictions including some or all of infestation level, visible mold, dry matter loss, germination capacity, gas concentration, and estimates of commodity value and profit margin under a variety of post-harvest monitoring system-recommended or user-specified scenarios regarding potential remediation or other management activities for the stored commodity, wherein the quality metrics are directly measured using one or more of the sensors, calculated based on a current direct measurement of a related physical descriptor, or predicted for a future time point using a computational fluid dynamics simulation, and the business metrics are computed using current or predicted ones of the quality metrics, operational cost information, external predictions of stored commodity pricing (Zafar, Zafar disclose both quality metrics and predictions, see for example [0029] “The method comprises receiving the first environ-mental data set comprising data corresponding to environmental variables within the grain storage environment at a first time point and/or time period.”; [0040] “The method also utilizes a cloud computing system that receives the detected environmental data set from the gateway, stores a historical environmental data set, applies a trained algorithm to the historical environmental data set, generates a predicted environmental data set, and generates an output.”; [0218] “The difference in temperature and the distance between the regions is used to calculate the velocity of airflow within the storage environment due to natural convection.”; [0229] “In some embodiments, the alarm and/or notification comprises a probability that a spoilage event (e.g., mold growth, insect colony growth, etc.) will occur over a defined time period (e.g., 1, 2, 3, 4, 5, 7, 10, 14 etc. days).” (i.e., a quality metric); [0235] “any combination of environmental variables can be analyzed to determine the presence of anomalous events. For example, in another exemplary embodiment, the system utilizes a data set that comprises temperature, oxygen, and carbon dioxide data to detect the presence of an emerging pest colony. The system can monitor data over time (e.g, a historical data set comprising temperature, oxygen, and carbon dioxide data from prior days, weeks, and/or months). If the algorithm detects, using any number of methods described herein, that there is an anomalous increase in temperature, combined with a statistically significant decrease in oxygen and a statistically significant increase in carbon dioxide, the system will register the development of a pest colony.”; and Zafar discloses business metrics see for price for the sale of the grain stored in the grain environment.”; [0310] “the system will provide suggestions for the optimal shipping destination for grain and/or grain products, thereby allowing the user to ship and sell their product to the buyer who will receive the grain at maximum quality and consequentially be willing to pay the highest price.” Examiner’s Note (EN): While the claims make the CFD computation optional and therefore are not required as a teaching, in the interest of compact prosecution the examiner will provide a rejection for this aspect in the secondary reference below.), and 
the post-harvest monitoring system-recommended or user-specified scenarios regarding potential remediation or other management activities concerning the stored commodity (Zafar, [0127] “the analytical data also include suggestions for the user, such as suggested adjustments to the grain storage environment and suggestions about which batches of grain to sell in order to maximize return on grain sales over time. Users can access this analytical data using a computer or mobile phone that can connect to a native and/or web-based application that presents a variety of outputs, including data, quality scores, trend lines, and recommendations.”).
While Zafar discloses determining airflow in the storage facility (see [0218-0219]) it does not explicitly disclose quality metrics predicted for a future time point using a computational fluid dynamics simulation.
Xu teaches quality metrics predicted for a future time point using a computational fluid dynamics simulation (Xu, Abstract “This paper presents a transient three-dimensional CFD model of heat and mass transfer in porous bulks of particulate foodstuffs. The mass, 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Zafar (directed to sensors and data analytics for optimizing grain storage) and Xu (directed to modeling CFD for food storage) and arrived at analyzing the food storage method including CFD analysis of the storage area. One of ordinary skill in the art would have been motivated to make such a combination because “[k]nowledge of the temporal and spatial variations of conditions within stores of foodstuffs is vital to maintain quality and reduce the risk of disease” as taught in Xu (p. 29 column 1).

Claim 2. Modified Zafar teaches The post-harvest monitoring system of claim 1. Zafar does not explicitly disclose, but Xu teaches wherein the computational fluid dynamics (CFD) simulation includes a three-dimensional CFD model incorporating a finite volume approach for discretizing constituent equations, incorporating an air flow component, an oxygen concentration component, a dry matter loss component, a visible mold component, and a germination loss component (Xu, Abstract “This paper presents a transient three-dimensional subdivided into imaginary control volumes called cells. The cells in the space around the bulk of foodstuffs contain only air whereas the cells inside the bulk contain both air and solid. This mixture of air and solids is treated as a porous medium to predict the air flows. Within each cell, the transfers of heat and moisture within a single solid particle and evaporation on its surface are predicted.” EN: the weight loss and temperature profiles including humidity teach that the CFD simulations of the cells or finite volumes incorporate the various equations to account for mass or matter and air concentrations.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Zafar (directed to sensors and data analytics for optimizing grain storage) and Xu (directed to modeling CFD for food storage) and arrived at analyzing the food storage method including CFD analysis of the storage area. One of ordinary skill in the art would have been motivated to make such a combination because “[k]nowledge of the temporal and spatial variations of conditions within stores of foodstuffs is vital to maintain quality and reduce the risk of disease” as taught in Xu (p. 29 column 1).

Claim 8. Modified Zafar teaches The post-harvest monitoring system of claim 1, wherein the processor-executable instructions stored in the memory further cause the processor to analyze the time-course data received at the post-harvest monitoring system from the sensors according to one or more detection models (Zafar, [0233] “each set of data collected by the sensor units 105 at different time points” [0235] “For example, in another exemplary embodiment, the system utilizes a data set that comprises temperature, oxygen, and carbon dioxide data to detect the presence of an emerging pest colony. The system can monitor data over time (e.g, a historical data set comprising temperature, oxygen, and carbon dioxide data from prior days, weeks, and/or months). If the algorithm detects, using any number of methods described herein, that there is an anomalous increase in temperature, combined with a statistically significant decrease in oxygen and a statistically significant increase in carbon dioxide, the system will register the development of a pest colony.”); 
display as elements in the user interface screen a notifications panel that includes a notification message when an event related to the stored commodity and/or the storage facility is detected through such analysis (Zafar, [0235] “In some embodiments, a decibel meter can be used to detect sound generated by the growing pest colony, and the sound data collected can also be factored into the analysis. Many different combinations of data are envisioned that can detect several anomalous events that are likely to have a deleterious effect on the quality of the grain in storage.”; [0236] “In some embodiments, the system provides the user with one or more outputs following analysis of the environmental data by the anomaly detection algorithm. In some embodiments, the output comprises one or more of the following: visual representations of historical, current, and predicted data, such as graphs and/or trendlines; probabilistic models that depict the probability that an anomalous event is occurring and/or will occur; confidence intervals that inform the user as to the strength of predictive insights; and/or warnings, alerts and/or notifications.”); and to automatically add an annotation to the time-course data, said annotation concerning the detected event (Zafar, [0237] “In some embodiments, the alarm and/or notification is sent to the user interface ( e.g., via text message or email notification). In some embodiments, the user interface utilizes a native application (e.g., on the mobile phone and/or computer). In some embodiments, the user utilizes a web-based application that is accessed via the user interface.” EN: The various types of notifications are considered within the ordinary skill in the art to fine tune to desired results. Here a text is construed as teaching an annotation automatically sent.).

Claim 9. Modified Zafar teaches The post-harvest monitoring system of claim 8, wherein the one or more detection models comprise statistical models or analytical equations with parameter fitting using optimization algorithms (Zafar, [0245] “if the data represent one or more anomalous conditions within the grain storage environment. In some embodiments, the anomaly detection algorithms can be trained to be probabilistic in nature and use statistical inference to find the best label for a given data set. In some embodiments, the output of an anomaly detection algorithm is the probability that the analyzed data represents an anomalous event (in contrast to a normal fluctuation of environment in absence of the anomaly).”).

Claim 10. Modified Zafar teaches The post-harvest monitoring system of claim 8, wherein the time-course data includes CO2 values (Zafar, [0231] “The data analyzed to determine the presence of an anomaly comprise data corresponding to any environmental variable discussed in the present disclosure, including temperature, humidity, carbon dioxide, oxygen, phosphine, ethylene, sound, movement, pressure and combinations thereof. [0235] 

Claim 11. Modified Zafar teaches The post-harvest monitoring system of claim 10, wherein the CO2 values are decomposed to extract stored commodity condition and insect presence (Zafar, [0231] “The data analyzed to determine the presence of an anomaly comprise data corresponding to any environmental variable discussed in the present disclosure, including temperature, humidity, carbon dioxide, oxygen, phosphine, ethylene, sound, movement, pressure and combinations thereof. [0235] “For example, in another exemplary embodiment, the system utilizes a data set that comprises temperature, oxygen, and carbon dioxide data to detect the presence of an emerging pest colony.” EN: detecting CO2 as a parameter of interest teaches and suggests to include the values over time, as this would indicate the growth of insects or spurious readings.).

Claim 13. Modified Zafar teaches The post-harvest monitoring system of claim 1, wherein the processor-executable instructions stored in the memory further cause the processor to analyze the time-course data according to one or more models based on storage facility dimensions, commodity condition, aeration fan characteristics, and weather conditions to produce a prediction of a commodity spoilage process (Zafar, [0260] “GSQI-enabled systems can utilize all components (e.g., sensor units, WJBs, repeaters, gateways, cloud 
determine, based on the predicted commodity spoilage process, an aeration plan for spoilage process remediation ; and automatically activate one or more aeration fans according to the aeration plan (Zafar, [0247] “the sensor system detects the presence of a hot spot using a data set that comprises temperature data. Upon registration of a hotspot by the system, a signal is sent, for example, from cloud computing system 101 to gateway 102 and from the gateway 102 to an actuator. The actuator then initiates a process that leads to changes in the storage environment that are likely to mitigate the damage caused by the hot spot and/or decrease the probability of having a hot spot develop. For example, in some embodiments, the actuator engages fans and/or other aeration systems to increase air flow in the grain storage environment.”; [0289] “analysis using other environmental variables (e.g., temperature, humidity, carbon dioxide, oxygen, phosphine, etc.) can be analyzed to determine the presence or absence of additional factors, such as anomalous conditions, conditions conducive to spoilage, etc.”).

wherein the aeration plan is determined in order to meet a greenhouse gas emission target related to expended energy (Zafar, [0307] “In some embodiments, weather forecasts for each of the grain batches are utilized to generate the predictive GSQI models. In some embodiments, commodity market forecasts, weather forecasts, energy costs, estimated shrink, and/or labor costs are analyzed to predict the ideal time to sell grain.” EN: Thus, it is obvious to one of ordinary skill in the art to include parameters related to energy use and costs, such energy parameters can include related greenhouse gas targets.).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zafar et al., US Patent Application Publication No. 2019/0265082 (“Zafar”) in view of Yongfu Xu, et al, “Simulating the bulk storage of foodstuffs,” Journal of Food Engineering 39, pp. 23-29 (1999) (“Xu”) and further in view of A. Kaleta and K. Gornicki, "Criteria of Determination of Safe Grain Storage Time- A Review", 2013, pgs. 295-318 (“Kaleta”).
Claim 3. Modified Zafar teaches The post-harvest monitoring system of claim 1. While modified Zafar teaches and suggests a post-harvest monitoring system taking into account a variety of environmental and business metrics and displaying suggestions to improve quality scores and sales, it does not explicitly disclose determining, by the processor of the post-harvest monitoring system according to the processor-executable instructions stored in the memory, a portion safe storage time for each portion of the portions of the stored commodity in the storage facility, said determining based on the sensor device measurements and a linear model or exponential model for dry matter loss, mold appearance, or germination capacity; 
Kaleta teaches determining, by the processor of the post-harvest monitoring system according to the processor-executable instructions stored in the memory, a portion safe storage time for each portion of a plurality of portions of the stored commodity in the storage facility, said determining based on the sensor device measurements and a linear model or exponential model for dry matter loss, mold appearance, or germination capacity (Kaleta, pg. 296 third paragraph, safe storage time is the period of exposure of a product at a particular moisture content to a particular relative humidity and temperature below ... , pg. 296, paragraph five, to test the effect of grain parameters on the safe storage period, three criteria have been applied: carbon dioxide production and dry matter loss, appearance of visible molds, pg. 298 third paragraph, another option for the prediction of safe storage life is calculation of dry matter loss as function of grain temperature, grain moisture content, and storage time; an exponential model equation 5 dry matter loss as function of grain temperature, grain moisture content, and storage time; pg. 301 equation 16 calculates storage time as function of the grain temperature and grain moisture content); 
determining by the processor of the post-harvest monitoring system according to the processor-executable instructions stored in the memory, a total safe storage time for the stored commodity based on the respective portion safe storage times for the plurality of portions of the stored commodity (Kaleta, pg. 301 equation 16 calculates storage time as function of the grain temperature and grain moisture content; equation 17 formula predicting the duration of a safe barely storage period without occurrence of visible mold under the good aeration condition; equation 18 safe storage time of several grains; pg. 305 first paragraph equation 17 and 18 confirm the duration of the safe storage time increases with the decrease of both grain temperature and grain moisture content; pg. 308 equation 25 determining storage time as function of grain temperature and grain moisture); and 
providing the total safe storage time as a display element of the user interface screen (Kaleta, pg. 301 equation 16 calculates storage time as function of the grain temperature and grain moisture content; equation 17 formula predicting the duration of a safe barely storage period without occurrence of visible mold under the good aeration condition; equation 18 safe storage time of several grains; pg. 305 first paragraph equation 17 and 18 confirm the duration of the safe storage time increases with the decrease of both grain temperature and grain moisture content; pg. 308 equation 25 determining storage time as function of grain temperature and grain moisture. EN: The total safe storage time would be displayed on the display taught by Zafar to display analytical data (see Zafar [0127])).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Zafar (directed to sensors and data analytics for optimizing grain storage), Xu (directed to modeling CFD for food storage) and Kaleta (directed to grain storage and analysis) and arrived at analyzing the food storage method including CFD analysis of the storage area including specific metrics as set forth in Kaleta. One of ordinary skill in the art would have been motivated to make such a combination because 

Claim 4. Modified Zafar teaches The post-harvest monitoring system of claim 3. Zafar does not explicitly disclose, but Xu teaches wherein determining the portion safe storage time is additionally based on intergranular air movements created by temperature gradients (Xu, p. 27 column 1 paragraph 2 describing the predicted temperature and moisture gradients in the stored foodstuffs as illustrated in Figs. 2 and 3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Zafar (directed to sensors and data analytics for optimizing grain storage), Xu (directed to modeling CFD for food storage) and Kaleta (directed to grain storage and analysis) and arrived at analyzing the food storage method including CFD analysis of the storage area including specific metrics as set forth in Kaleta. One of ordinary skill in the art would have been motivated to make such a combination because “grain quality is critical in today’s grain trade because of more stringent food-safety demands” as taught in Kaleta (p. 296 paragraph 2).

Claim 5. Modified Zafar teaches The post-harvest monitoring system of claim 3, wherein the processor-executable instructions stored in the memory further cause the processor to determine an optimal aeration process for the stored commodity based on a model that incorporates effects of an aeration process and couples modeled temperature and moisture to external weather conditions at a geographic site for the storage facility (Zafar, [0246] increase or decrease in aeration, change in temperature, change in fumigation pattern and/or intensity, etc.).” EN: the aeration is based on the analysis of the system that includes environmental parameters such as temperature and humidity (i.e., moisture) to maintain the stored commodity optimally.).

Claim 6. Modified Zafar teaches The post-harvest monitoring system of claim 5, wherein the processor-executable instructions stored in the memory further cause the processor to determine a date and time to initiate the optimal aeration process in the storage facility and displays said date and time as additional user interface elements of the user interface screen (Zafar, [0176] “Thus, data relating amount of grain in each of a plurality of storage containers can be transmitted throughout the system and processed by cloud computing system 101. This information can be accessed via a user interface and/or transmitted to a user. In some embodiments, this output relating to the amount of grain in storage containers is displayed in conjunction with the display of environmental data, trends, and analysis discussed throughout the present disclosure.”; [0247] “the sensor system detects the presence of a hot spot using a data set that comprises temperature data. Upon registration of a hotspot by the system, a signal is sent, for example, from cloud computing system 101 to gateway 102 and from the gateway 102 to an actuator. The actuator then initiates a process that leads to changes in the the actuator engages fans and/or other aeration systems to increase air flow in the grain storage environment.”).

Claim 7. Modified Zafar teaches The post-harvest monitoring system of claim 6, wherein the processor-executable instructions stored in the memory further cause the processor to control an aeration fan according to the optimal aeration process (Zafar, [0247] “the sensor system detects the presence of a hot spot using a data set that comprises temperature data. Upon registration of a hotspot by the system, a signal is sent, for example, from cloud computing system 101 to gateway 102 and from the gateway 102 to an actuator. The actuator then initiates a process that leads to changes in the storage environment that are likely to mitigate the damage caused by the hot spot and/or decrease the probability of having a hot spot develop. For example, in some embodiments, the actuator engages fans and/or other aeration systems to increase air flow in the grain storage environment.”).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zafar et al., US Patent Application Publication No. 2019/0265082 (“Zafar”) in view of Yongfu Xu, et al, “Simulating the bulk storage of foodstuffs,” Journal of Food Engineering 39, pp. 23-29 (1999) (“Xu”) and further in view of Gbenga Olantunde et al., “CFD modeling of air flow distribution in rice bin storage system with different grain mass configurations,” Biosystems Engineering 151 pp. 286-297 (2016) (“Olantunde”).
Claim 12. Modified Zafar teaches The post-harvest monitoring system of claim 1. Zafar does not explicitly disclose wherein the processor-executable instructions stored in the memory further cause the processor to determine, based on detected levels of temperature, moisture content, and/or CO2 concentrations within the storage facility, that a coring operation should be performed on the stored commodity; determine an amount of the commodity to be removed based on fill level data provided by a fill level sensor in the storage facility; and sort and display as a user interface element of the user interface screen time-course data of the fill level sensor in real-time.
wherein the processor-executable instructions stored in the memory further cause the processor to determine, based on detected levels of temperature, moisture content, and/or CO2 concentrations within the storage facility, that a coring operation should be performed on the stored commodity (Olatunde, p. 287 column 2 paragraph 2 “To reduce problems associated with peak grain mass configuration, producers use coring and levelling of the grain bed surface to improve airflow distribution within the grain. The coring process involves partially drawing out grain at the bin core. The coring process results in an inverted cone mass configuration with bottom of the inversion at several metres below the surface of the grain at the periphery.”; see p.289 column 2 paragraph 4 describing simulating the bin core with variable porosity. Fig. 7 illustrating predicted airflow based on grain mass removal via coring.); 
determine an amount of the commodity to be removed based on fill level data provided by a fill level sensor in the storage facility; and sort and display as a user interface element of the user interface screen time-course data of the fill level sensor in real-time (Olatunde, see p. 293 Fig. 8 and column 2 paragraph 1 describing the different grain masses removal impacts on airflow; Olatunde teaches that grain removal via coring impacts the airflow and Zafar teaches displaying analysis results in a variety of user interfaces to convey operations and results. Thus, it would be obvious to display the data from Olatunde using the features of Zafar to have a more complete view of the grain operations.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Zafar (directed to sensors and data analytics for optimizing grain storage), Xu (directed to modeling CFD for food storage) and Olatunde (directed to grain storage and analysis with different grain mass configurations) and arrived at analyzing the food storage method including CFD analysis of the storage area including specific coring mass removal to improve airflow as set forth in Olatunde. One of ordinary skill in the art would have been motivated to make such a combination because “[t]here is need to understand airflow distribution and pattern at different bed conditions of grain for successful aeration to prevent the quality of rice deteriorating, mycotoxin contamination occurring, and to reduce economic losses” as taught in Olatunde (p. 287 column 1 paragraph 1).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/STEVEN W CRABB/Examiner, Art Unit 2148